ORDER

ROBB, Chief Judge.
Appellant, Gail Eisenhut, by counsel, filed a Motion To Publish Memorandum Decision.
Having reviewed the matter, the Court FINDS AND ORDERS AS FOLLOWS:
1. The Appellant’s Motion To Publish Memorandum Decision is GRANTED and this Court’s opinion hereto*176fore handed down in this cause on March 22, 2013, marked Memorandum Decision, Not for Publication is now ORDERED PUBLISHED.
2.The Clerk of this Court is directed to send copies of said opinion together with copies of this Order to the West Publishing Company and to all other services to which published opinions are normally sent.